DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,5,6,16,17,21-23 are rejected under 35 U.S.C. 103 as being unpatentable over McNaughton et al(10525381) taken together with Cymbalisty(3430814).
McNaughton et al teaches a system for removing particulate matter from a multiphase stream(process stream 24 in figure 6A) comprising a gas, a liquid and the particulate matter comprising a first vessel(desanding vessel 110) for receiving the multiphase stream and separating a majority of the gas(gas G to process outlet 16) from the multiphase stream and collecting a slurry of the liquid and particulate matter(sand S and process liquid L in sand accumulation zone), and a second vessel(collection vessel 118) that is a vertically arranged generally cylindrical shaped vessel(shown in Figure 6A) for receiving the slurry and causing separation of the particulate matter(sand S) from the liquid (process liquid L) by generating a pressure head of liquid against the particulate matter(noting the distinct layer of liquid gravitationally above and separated from the sand layer) to cause the particulate matter to settle at the bottom of the second vessel.  McNaughton et al is silent as to an outlet in the second vessel for conveying the particulate matter out of the second vessel.  Cymbalisty in figure 1 teaches a separation vessel(12) to separate a sand layer(14) from a liquid layer (water 16), wherein the separation vessel includes an outlet(including sand discharge valve 20) in the vessel for conveying the sand from the separation vessel.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide an outlet in the second vessel(118) of McNaughton et al to provide for a mechanism to convey the sand layer S from the second vessel.  
	McNaughton et al taken together with Cymbalisty further teaches wherein the first vessel is spherical.  McNaughton et al taken together with Cymbalisty further teaches wherein the first vessel has an upper gas outlet conduit(process outlet 16 in McNaughton et al) for removal of gas.  McNaughton et al taken together with Cymbalisty further teaches wherein the multiphase stream is production from a fractured well(column 4 lines 42-48 noting wellhead), the particulate matter comprises sand and the liquid comprises hydrocarbons and water.  McNaughton et al taken together with Cymbalisty further teaches one or more conduits in communication with the first vessel, or the second vessel, or any combination thereof, for conveying gas to a flare system.  
	McNaughton et al taken together with Cymbalisty teach all of the limitations of claim 21 but is silent as to a third vessel operatively connected to the second vessel for receiving the particulate matter from the second vessel.  Examiner respectfully submits providing a third vessel connected to an outlet of the second vessel of McNaughton et al taken together with Cymbalisty would have been an obvious modification, as collection containers for valved and discharged material are well known in many diverse technologies.   
	McNaughton et al taken together with Cymbalisty further teach wherein the second vessel uses gravitational force to provide for separation of the particulate matter from the liquid.   McNaughton et al taken together with Cymbalisty further teach wherein the system does not rely on cyclonic flow to effect removal of the particulate matter from the multiphase stream.  
	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McNaughton et al(10525381) taken together with Cymbalisty(3430814) in view of Reinthjes et al(4883390).
	McNaughton et al taken together with Cymbalisty teaches all of the limitations of claim 11 but is silent as to a mass or volume measuring element for determining a mass or volume of the particulate matter in the second vessel.  Reinthjes et al in figure 1 teaches a storage vessel for a particle size material and an injection vessel, and the storage vessel including a plurality of load cells(10b), wherein the load cells provide a weight system(column 5 lines 49-67) to provide for an accurate mass measurement of particles in the storage vessel.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a mass or volume measuring element for the second vessel of McNaughton et al to provide for an accurate determination of a mass or volume of the particulate matter of the second vessel. 
	McNaughton et al taken together with Cymbalisty teaches all of the limitations of claim 11 but is silent as to wherein the mass or volume measuring element is in electronic communication with a valve control system including sensors for controlling flow of the particulate matter out of the second vessel.  Reinthjes et al as noted also includes electronic communication of the mass or volume measuring element with a valve control system(noting valve 14b and the weigh system to provide an accurate batch weight measurement of material being cyclically charged into the vessel 12; column 5 lines 56-59).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the mass or volume measuring element in electronic communication with a valve control system so that sand flow from the second vessel of McNaughton et al is controlled based on a sensed measurement of mass within the second vessel.  
	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over McNaughton et al(10525381) taken together with Cymbalisty(3430814) in view of Reinthjes et al(4883390) and further in view of Dursun et al(2017/0022807).
	McNaughton et al taken together with Cymbalisty in view of Reinthjes et al teaches all of the limitations of claim 13 but is silent as to wherein the mass or volume measuring element is in electronic communication with one or more processors and the one or more processors are configured by executed software loaded from a storage device to send one or more messages representative of a weight of sand within the second vessel to another device.  Dursun et al teaches a system for providing sensor devices(figure 3; 301) for sensing levels of a particulate, and transmitting the sensed data to a processor(303), and the processors configured to send the collected data by electronic communication method(email, messaging) to another device(mobile device).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to collect and process the mass or volume measurement data from the load cells of Reinthjes et al to provide for an electronic mechanism for conveying mass data to a remote device.  
McNaughton et al taken together with Cymbalisty in view of Reinthjes et al and further in view of Dursun et al further teaches wherein the one or more processors are configured to send the one or more messages representative of the weight of sand within the second vessel to a display device(mobile device 306 of Dursun et al) for display to a user.  McNaughton et al taken together with Cymbalisty in view of Reinthjes et al and further in view of Dursun et al further teaches wherein the one or more processors are configured to send the one or more messages representative of the weight of sand within the second vessel to a user device via a communications interface.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McNaughton et al(10525381) taken together with Cymbalisty(3430814) in view of Lovelady et al(2756837).
McNaughton et al taken together with Cymbalisty teaches all of the limitations of claim 8 but is silent as to wherein the multiphase stream is carried into the first vessel via an inlet conduit having a terminal flow diverter structure providing a downward tangential flow against a curved inner sidewall of the first vessel.  Lovelady et al in figure 1 teaches an input stream into a vessel, and a terminal flow diverter structure(13) providing a downward tangential flow against a curved inner sidewall of the vessel.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a terminal flow diverter structure for the first vessel of McNaughton et al to provide for a tangential flow against a curved inner sidewall of the first vessel 110 of McNaughton et al.  
Allowable Subject Matter
Claims 2-4,7,9,10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 recites a pressure head element connected to the second vessel via a conduit for increasing the pressure head of liquid against the particulate matter in the second vessel, where the pressure element is a pipe having an inner diameter greater than an inner diameter of the conduit.  McNaughton et al does not teach or suggest a pressure head element connected to the second vessel via a conduit for increasing the pressure head of liquid against the particulate matter in the second vessel, where the pressure element is a pipe having an inner diameter greater than an inner diameter of the conduit.  Claims 3,4, and 7 depend on claim 2 and hence would also be allowable upon incorporation of claim 2 into claim 1.  
Claim 9 recites a splitter wall angled in a downward direction that divides the multiphase stream into a plurality of streams, a backplate positioned adjacent a curved inner sidewall of the first vessel upon which the plurality of streams impact, and an upper hood plate that blocks the plurality of streams from flowing upwards prior to the streams impacting the backplate.  Lovelady et al teaches a terminal flow diverter structure however Lovelady et al does not teach or suggest a splitter wall angled in a downward direction that divides the multiphase stream into a plurality of streams, a backplate positioned adjacent a curved inner sidewall of the first vessel upon which the plurality of streams impact, and an upper hood plate that blocks the plurality of streams from flowing upwards prior to the streams impacting the backplate. Claim 10 depends on claim 9 and hence would also be allowable upon incorporation of claim 9 into claim 1.
Response to Arguments
Applicant's arguments filed 10-202-2022 have been fully considered but they are not persuasive.
Applicant argues the particulate matter is already present in the first vessel 118 of McNaughton and a flush fluid is introduced into the first vessel to fluidize the sand accumulated therein.  Applicant further argues the first vessel of McNaughton does not receive a multiphase stream including a gas, a liquid, and particulate matter, as recited in claim 1.  Applicant further argues the particulate matter is already present in the vessel of McNaughton and therefore is not introduced into the first vessel as part of a multiphase stream that also includes a gas and liquid.
Examiner notes column 5 lines 2-7 recites “During operation, the fluid stream flows F, from the process inlet 24, downstream to the process outlet 16, downstream of the process inlet 24.  Liquid and sand from the fluid stream accumulate in the accumulation zone 15, … “.  Therefore examiner respectfully submits the particulate matter is provided along with liquid and gas in the process inlet 24 and a multiphase stream is introduced into the desanding vessel(110).  Examiner also notes in column 4 lines 42-44 recites “a sand separator or desanding vessel is typically inserted between, or as a replacement for , existing connecting piping coupled to a wellhead …”.  Examiner notes para 0033 of the current specification states “In some embodiments , the particulate matter is predominately sand and the multiphase flow is production from a hydraulically fractured well”.  Therefore examiner respectfully submits, equivalent to the flow process of the current application, the process inlet(24) of McNaughton et al receives a multiphase stream from a well including gas, sand, and liquid into the desanding vessel(110), wherein a gas(G) is removed through an upper process outlet(16) and  sand and liquid are separated from the gas(G) and collected within the desanding vessel.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
October 31, 2022